Citation Nr: 1242935	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-35 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for osteoarthritis of the right hip.

2.  Whether there is new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for a right buttock contusion.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and D.L.



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1962.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claim to reopen previously denied claims for service connection for right hip contusion and right hip arthritis.  The Veteran disagreed and perfected an appeal.  The Veteran and D.L. testified at an August 2010 hearing at the RO before the undersigned and a transcript of the hearing is included in the Veteran's VA claims folder.

Clarification of issues on appeal

The Veteran has previously sought service connection for residuals of a hip injury sustained during service.  The record includes a March 1963 rating decision that denied the Veteran's claim for service connection for an injured nerve in the right hip and contusion of the right leg.  A March 1976 rating decision denied the Veteran's claim for a dislocated hip and a back condition secondary to the hip, to include a right buttock contusion.  A May 1994 rating decision denied the Veteran's claim for osteoarthritis of the lumbosacral spine and osteoarthritis of the right hip by finding that new and material evidence for the claims had not been submitted.  None of the rating decisions were appealed by the Veteran.

Most recently, the Veteran submitted a June 2007 claim for entitlement to service connection for a bilateral hip disorder.  An unappealed September 2007 rating decision denied the Veteran's claim for service connection for a left hip disorder and denied a claim to reopen a low back disorder.  A February 2008 rating decision denied claims to reopen right hip arthritis and right buttock contusion claims that had been previously denied.  The Veteran's March 2008 notice of disagreement (NOD) states that he disagreed with the February 2008 decision and the RO issued a September 2008 statement of the case (SOC) addressing the issues denied in the February 2008 rating decision.  

An appeal consists of a timely filed NOD in writing and, after a statement of the case has been issued, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2012).  A notice of disagreement must be filed within one year from the date that the rating decision was mailed to the Veteran.  38 C.F.R. §§ 20.300, 20.302(a) (2012).  Because the Veteran did not submit an NOD for the issues of a left hip disorder and a low back disorder, they are thus not on appeal and they will be addressed no further herein.


FINDINGS OF FACT

1.  The March 1976 rating decision, denying the claims for service connection for a right hip disability and a right buttock contusion, was not appealed.

2.  The May 1994 rating decision, denying the claim to reopen the previously denied claim for service connection right hip arthritis, was not appealed.

3.  Evidence submitted since the March 1976 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for right buttock contusion.

4.  Evidence submitted since the May 1994 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for right hip arthritis.





CONCLUSIONS OF LAW

1.  The March 1976 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).

2.  The May 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).

3.  The evidence received since the March 1976 rating decision is not new and material, and the claim for service connection for right buttock contusion is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

4.  The evidence received since the May 1994 rating decision is not new and material, and the claim for service connection for right hip arthritis is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served in the U.S. Navy at the Naval magazine in Cartagena, Spain.  See DD 214.  He contends that in May 1962 he was assisting the unloading of weapons from a barge when a wave hit the barge and caused a 500 pound bomb in a loading sling to swing and strike his right buttock and injure him.  He generally contends that his current right hip arthritis and residuals of a right buttock contusion resulted from the injury.  He seeks to reopen his previously denied claims.

The Board will first address preliminary matters and then render a decision on the issue on appeal.

As noted, the RO previously denied the Veteran's claims for service connection for right hip arthritis and right buttock contusion.  In the rating decision on appeal, the RO denied the claims essentially finding that no new and material evidence had been presented to show that the Veteran's current osteoarthritis of the right hip had been incurred in or aggravated during his active duty service, and because the evidence continued to show the Veteran had no current right buttock contusion.  The Board, however, must first determine whether the claim should be reopened regardless of the RO's determination.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  

The Veteran's claims involve issues of whether new and material evidence has been submitted sufficient to reopen previously denied claims.  The Court of Appeals for Veterans Claims (Court) specifically addressed statutory notice requirements in that context.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran was provided notice in a July 2007 letter that his claim for service connection for right hip arthritis had been previously denied and that to reopen the claim, he needed to submit new and material evidence that showed that his right hip arthritis was incurred or aggravated during active duty service.  He was also informed of the meaning of new and material evidence, was told of the evidence needed to substantiate a claim for service connection, and was informed of the steps VA would take in assisting him by obtaining evidence to support his claim.  Finally, he was informed of how VA determines a disability rating and an effective date.

In June 2008, the Veteran was provided notice regarding his claim to reopen the service connection claim for a right buttock contusion.  In that letter, the RO informed him that his claim had been denied because the evidence showed the right buttock contusion was "acute and transitory and no residuals were found on last exam."  The RO also informed him of the need for, and definition of, new and material evidence.  He was also told of the evidence needed to substantiate a claim for service connection, and was informed of the steps VA would take in assisting him by obtaining evidence to support his claim.  Finally, he was informed of how VA determines a disability rating and an effective date.

The Board observes that the Veteran does not demonstrate or complain that he has been prejudiced with regard to the content or timing of notice provided.  Shinseki v. Sanders, 556 U.S. 396 (2009); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The record further shows that the RO obtained the Veteran's service treatment records, private medical records identified by the Veteran, Social Security Administration records and VA medical records.  Notably, VA's duty to assist by providing a medical examination or opinion does not apply to new and material evidence claims.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Finally, the Veteran and his spouse testified at an August 2010 hearing at the RO before the undersigned.  The Veteran has not contended that 38 C.F.R. § 3.103(c)(2) was not satisfied or that he was prejudiced by the hearing in any way.  Bryant v. Shinseki, 23 Vet. App 488 (2010).  The Veterans Law Judge informed him of the claims on appeal, described the kind of evidence that would be necessary to satisfy the requirements of reopening his previously denied claims and provided an explanation of how that evidence could be obtained.  See August 2010 hearing transcript at pages 2, 13, and 16.

In sum, after review of the entire record, the Board finds that VA has complied with the notice and assistance requirements.  The Board will now address the issue of new and material evidence as to each claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  To establish service connection or service-connected aggravation for a disability, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Unappealed rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The claim for the right buttock was denied in March 1976, with notice in April 1976.  The Veteran did not appeal that decision.  Similarly, in a May 1994 rating decision, the RO found that the Veteran had not submitted new and material evidence to reopen the claim for service connection for right hip arthritis.  The Veteran did not appeal the May 1994 decision.  As such, the March 1976 and May 1994 rating decisions are final.

Next is a review of the evidence considered in the March 1976 and May 1994 rating decisions, the reasons why the Veteran's claims were denied, and a review of the evidence submitted since.

The evidence of record in March 1976 included the Veteran's service treatment records, an October 1962 report by Dr. J.E. of the Veteran's complaints, a February 1976 statement by Dr. S.M., M.D., a February 1976 VA examiner's report and a January 1994 VA examiner's report.  The Veteran's service treatment records included a May 16, 1962, treatment note that stated the Veteran presented with "irritation buttocks" that was treated with "Bacitracin."  A June 27, 1962, pelvis x-ray report states that "oblique views internally and externally rotated, reveal no abnormality."  A June 16, 1962, orthopedic clinic report describes how the Veteran stated a "500# bomb on a sling swung against his R [right] buttock area; this happened a month ago; since then has had [unintelligible] pain in R buttock when sitting or lying down; it is okay when he stands or walks around."  The physical examination revealed "no ecchymosis or deformity, tender deep pressure over right sciatic notch and on SLR [straight leg raises] on the right; there is no motor weakness or sensing defect present."  The Navy Medical Officer diagnosed the Veteran with a "contusion RT [right] buttock," and recommended no specific treatment.  The Veteran's separation physical indicates nothing about a hip injury or hip problem including hip pain.

Essentially, the October 1962 examiner noted the Veteran's complaints of severe low back pain and severe pain in the right hip that went down to the thigh.  Dr. S.M. indicated that he treated the Veteran on one occasion in November 1965 when the Veteran told him that he had "slipped and fell on the barge, hurt right hip."  Dr. S.M. diagnosed the Veteran with a "sprain right hip," and nothing indicates the Veteran had a then current right buttock contusion.  The Veteran indicated that he had been treated by other physicians after service, but Dr. W.W. responded in February 1976 that he had never treated the Veteran and Drs. O. and J. responded in February 1976 that they did not keep records longer than 10 years and they didn't have any records regarding the Veteran.  

The February 1976 VA examiner noted that the Veteran complained of an onset of problems when he was pinned between a "500 [pound] bomb and a barge he was helping to unload."  The examiner stated the Veteran did not have x-rays and that the hip has continued to bother him.  The examiner also noted "x-rays made lately 1974 at Crystal River - Chiropractor - said his hip was out of place."  The examiner noted a mild pelvic tilt to the left, normal range of motion squat and normal toe and heel raises.  The examiner noted no mention of tenderness of the hip or buttock and noted that the remainder of the examination was within normal limits.  The examiner diagnosed, among other things, "osteoarthritis right hip."  The examiner did not diagnose a right buttock contusion or any other condition related specifically to the right buttock.

Between the March 1976 decision and the May 1994 decision, the records added were two VA examinations reports and some private treatment records.  Of note, in a January 1994 VA examination, the examiner noted that the Veteran "suffered an injury to the left hip" when he was "pushed to the side of a barge when a swell came across the water."  The Veteran reported that he went to a clinic "two weeks later and had a report of the hip being 2" [inches] out of socket."  After service, the Veteran reported that he was treated by a chiropractor every other day for about 1 1/2 years.  The Veteran complained of chronic pain in the left hip and low back, but stated he no longer had a limp.  The examiner noted normal ranges of motion of bilateral hips and noted that x-rays showed no evidence of degenerative arthritis in the left hip and "mild degenerative changes in the right hip."  The x-rays showed normal bony alignment.  The examiner did note "marked tenderness over the area of the greater trochanter," that was exacerbated with adduction, but did not note swelling.  The examiner diagnosed the Veteran with "Chronic left greater trochanteric bursitis" that was "probably secondary to previous injury to the left hip."  The January 1994 examiner did not provide any diagnosis regarding the right buttock.  The private evidence reflected treatment for unrelated disorders.

Evidence received since the May 1994 rating decision includes August and October 2007 statements of the Veteran to the effect that it was his left hip, not right hip, that was injured during service and in a March 2008 statement, the Veteran stated that the 1962 x-rays did not show ligament injuries.  A March 2008 statement from the Veteran's wife reported that the Veteran hurt his right hip during service and that it was so painful that he could barely walk afterward, could not work because of the pain and was "like a cripple."  An April 2008 statement from the Veteran's brother states that when the Veteran came home after his discharge, he was experiencing "intense" pain and he appeared to be affected as though he had polio or some other crippling disease.  The Veteran's brother related that it was very difficult for the Veteran to follow employment because of the pain he experienced.  

The RO also obtained records from the SSA since the May 1994 rating decision.  In one of those records, the Veteran made a February 1994 statement that he got out of the service and his low back and left hip were hurting.  The records also include several reports from physicians who list the Veteran's multiple health concerns, but which do not list anything about a right hip disorder or a right buttock contusion.

The Veteran testified in August 2010 at a hearing at the RO before the undersigned.  The Veteran testified about the right hip injury that occurred about one month before his discharge.  See hearing transcript at pages 2 and 4.  The Veteran testified that he has experienced pain in his hips ever since the injury.  See hearing transcript at page 3.  He testified that he did not report the injury or his then current pain at the time of his discharge physical because he had run out of money and needed to get out of the Navy.  See hearing transcript at pages 5 and 11.  The Veteran testified that he sought treatment almost immediately after discharge and was told that his right hip was out of socket and that he had sustained a ligament tear.  See hearing transcript at pages 6 and 7.  He testified that he had no new evidence to present and had no evidence to show that his current hip pain was related to his in-service injury.  See hearing transcript at pages 16 and 17.

In sum, the evidence submitted since the denials include records from the Social Security Administration, lay statements, and hearing testimony.  The Veteran's statements and testimony submitted since the May 1994 rating decision do not comprise new evidence.  The Veteran's explanations of current pain, events after service and symptoms after service are cumulative of evidence previously of record and are not material regarding any unestablished fact.   Routen v. West, 10 Vet. App. 183 (1997).  Evidence of further complaints of pain is cumulative evidence; it was established in February 1976 that the Veteran has arthritis.  Moreover, the complaints of pain do not amount to a medical opinion regarding the etiology of the pain.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

Similarly, the statements of the Veteran's brother and wife are cumulative of evidence previously of record and are not material regarding any unestablished fact.  Neither statement addresses the onset of arthritis during service and neither suggests arthritis manifested to a compensable degree within one year of the Veteran's discharge.  In addition, there is nothing in the record to suggest either the Veteran's wife or his brother are competent to report the onset of arthritis in the Veteran's right hip occurred during service or within one year of discharge; they are competent to report the Veteran's pain that they observed after his discharge, but that fact was established prior to the May 1994 decision.  There is no new evidence showing the existence of a right buttock contusion.

The medical evidence obtained from SSA does not include a diagnosis of right hip arthritis or right buttock contusion and, to the extent that it includes statements attributed to the Veteran that he experienced pain during and after an injury in service, it is cumulative and not new evidence. 

In sum, the evidence submitted since the May 1994 rating decision is not new and material evidence and it is not, therefore, sufficient to reopen the Veteran's claims for service connection for right hip arthritis and right buttock contusion.  38 C.F.R. § 3.156(a) (2012).  Therefore, the application to reopen is denied.


ORDER

The application to reopen a claim for service connection for a right hip arthritis disability is denied.

The application to reopen a claim for service connection for a right buttock contusion disability is denied.





____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


